UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-3416 THE CALVERT FUND (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Six months ended March 31, 2014 Item 1. Report to Stockholders. [Calvert Income Fund Semi-Annual Report to Shareholders] [Calvert Short-Duration Income Fund Semi-Annual Report to Shareholders] [Calvert Long-Term Income Fund Semi-Annual Report to Shareholders] [Calvert Ultra-Short Income Fund Semi-Annual Report to Shareholders] [Calvert Government Fund Semi-Annual Report to Shareholders] [Calvert High-Yield Bond Fund Semi-Annual Report to Shareholders] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com . If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. The U.S. economy has labored slowly and steadily to recover from the 2008 global financial crisis. Since the 2009 trough of the Great Recession, the growth rate has been sub-par, such that many still speak of the economy as being in recovery. That said, the United States has generally fared better than other major economies. For example, U.S. banks are in much better condition than most of their overseas counterparts. But we’ve seen the same pattern every year since the crisisjust as economic momentum seems to gather force, events conspire to de-rail it. The eurozone crisis, which intensified in waves before appearing to peak in the summer of 2012. Political dysfunction in the United States, which led to self-imposed fiscal austerity and midnight-hour budget deals to avoid temporary defaults on Treasury financial obligations. All of these events raised uncertainty and kept a lid on investor and consumer confidence, creating a drag on U.S. economic output. The pattern was finally broken in 2013. While the markets faced a heavy drag on U.S. growth from the “fiscal cliff,” hope increased in the markets—and at the Federal Reserve—as the year progressed that the U.S. economy would slowly but surely escape the drag and start growing at a sustainably moderate clip. Six-Month Performance Solid Overall This improved market sentiment resulted in strong performance by riskier asset classes such as U.S. equities, investment-grade corporate bonds, and high-yield Integration of Environmental, Social, and Governance Factors in Credit Analysis Our fixed-income portfolio managers seek to add alpha through an active management style that emphasizes duration management, yield-curve positioning, sector allocation, and security selection. Our team of credit analysts examines the financial condition of corporate bond issuers as well as the structure, terms, and covenants of specific bond issues. From a fundamental research standpoint, the credit analysts collaborate closely with Calvert’s sustainability research department analysts to evaluate a bond issuer’s environmental, social, and governance (ESG) risk factors. We believe this robust, integrated approach helps us both mitigate risk and identify attractive sectors and securities within the fixed-income markets. 4 www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) CALVERT INCOME FUND M ARCH 31, 2014 % OF TOTAL E CONOMIC S ECTORS INVESTMENTS Corporate 87.0% Financial Institutions 31.2% Industrial 51.5% Utility 4.3% Government Related 1.0% Agency 0.3% Local Authority 0.7% Municipal 0.6% Government Public Service 0.3% Utility 0.3% Securitized 6.0% Asset-Backed Securities 2.4% Commercial Mortgage- Backed Securities 3.6% Short-Term Investments 0.7% Treasury 4.7% Total 100% CALVERT INCOME FUND M ARCH 31, 2014 I NVESTMENT P ERFORMANCE (TOTAL RETURN AT NAV*) 6 MONTHS 12 MONTHS ENDED ENDED 3/31/14 3/31/14 Class A 3.20% 0.71% Class B 2.80% -0.13% Class C 2.86% 0.03% Class I 3.55% 1.38% Class R 3.17% 0.55% Class Y 3.39% 1.08% Barclays U.S. Credit Index 3.86% 1.01% Lipper BBB-Rated Corporate Debt Funds Average 4.17% 1.32% 30 DAYS ENDED SEC Y IELD 3/31/14 9/30/13 Class A 2.33% 2.53% Class B 1.60% 1.78% Class C 1.70% 1.97% Class I 2.98% 3.31% Class R 2.13% 2.45% Class Y 2.72% 3.02% * Investment performance/return of NAV does not reflect the deduction of the Fund’s maximum 3.75% front-end sales charge or any deferred sales charge. bonds during the fourth quarter of 2013. However, geopolitical and economic uncertainty pushed investors toward safer-haven bond markets in the first quarter of 2014. In fact, long-maturity U.S. Treasury bonds returned 7.10% during the first three months of 2014, far outpacing the 1.81% return for the S&P 500 Index. Throughout the period, the unemployment rate fell from 7.2% to 6.7%. Total payrolls grew at a reasonable average monthly pace of 188,000, while labor force participation rate held steady at 63.2%—nearly the lowest since 1978. The Consumer Price Index, a proxy for the Fed’s benchmark inflation measure, increased at a modest 1.5% annual rate. After evaluating the economic data and financial market conditions, the Fed announced a gradual tapering of government bond purchases (quantitative easing) in December. Then in March, it dropped the unemployment and forecast inflation rate thresholds from its policy statement, returning to a more traditional, but less clear, set of economic indicators to guide policy deliberation. www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 5 While hopes for stronger economic growth were realized in the third quarter of 2013, when the U.S. economy expanded at an above-trend 4.1% annualized pace, 1 it seems to have decelerated to under 2% in early 2014. This deceleration was expected—as is a spring rebound—as a notably cold and stormy winter for the eastern and mid-western continental United States curbed economic activity and made it difficult to discern the underlying growth trend. Flat Returns Belie Notable Shift in the Yield Curve After falling in October, bond yields rose through the end of 2013. They declined again in January and February before stabilizing in March. As a result, the yield for the 10-year Treasury note ended only slightly higher than where it started. Since quantitative easing was already built into market expectations, attention shifted to when the Fed will start hiking its target interest rate. Current market expectations are for Fed rate hikes to begin in mid-2015. While long-term interest rates were fairly stable over the reporting period, changing perceptions of the Fed policy path on interest-rate hikes began to re-shape the yield curve. During this re-shaping, yields in the three- to seven-year range rose approximately 0.30 percentage points. 2 These so-called “short-intermediate” maturity bonds are the most sensitive to such a change in Fed policy expectations. But overall, U.S. investment- and below-investment grade corporate and municipal bonds outperformed Treasuries 3 over the six-month period. The 10-year Treasury note yield edged up to 2.73% over the period. Money market yields remained low, pinned down by the Fed’s near-zero interest rate policy, which is expected to persist well into 2015. However, the 30-year Treasury bond yield declined slightly. CALVERT INCOME FUND M ARCH 31, 2014 A VERAGE A NNUAL T OTAL R ETURNS CLASS A SHARES (WITH MAX. LOAD) One year -3.07% Five year 6.37% Ten year 3.32% CLASS B SHARES (WITH MAX. LOAD) One year -4.12% Five year 6.30% Ten year 2.88% CLASS C SHARES (WITH MAX. LOAD) One year -0.97% Five year 6.45% Ten year 3.00% CLASS I SHARES One year 1.38% Five year 7.90% Ten year 4.40% CLASS R SHARES* One year 0.55% Five year 7.00% Ten year 3.55% CLASS Y SHARES** One year 1.08% Five year 7.60% Ten year 3.96% * Performance results for Class R shares prior to October 31, 2006 reflect the performance of Class A shares at net asset value (NAV). Actual Class R share performance would have been lower than Class A share performance because of higher Rule 12b-1 fees and other class-specific expenses that apply to the Class R shares. ** Performance for Class Y Shares prior to February 29, 2008 reflects the performance of Class A shares at net asset value (NAV). Actual Class Y share performance would have been different. 6 www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) G ROWTH OF The graph below shows the value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal year periods. The results shown are for Class A shares and reflect the deduction of the maximum front-end Class A sales charge of 3.75% and assume the reinvestment of dividends. The result is compared with benchmarks that include a broad based market index and a Lipper peer group average. Market indexes are unmanaged and their results do not reflect the effect of expenses or sales charges. The Lipper average reflects the deduction of the category’s average front-end sales charge. The value of an investment in a different share class would be different. All performance data shown, including the graph above and the adjacent table, represents past performance, does not guarantee future results, assumes reinvestment of dividends and distributions and does not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund shares. All performance data reflects fee waivers and/or expense limitations, if any are in effect; in their absence performance would be lower. See Note B in Notes to Financial Statements. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted; for current performance data visit www.calvert.com . The gross expense ratio from the current prospectus for Class A shares is 1.23%. This number may differ from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance data quoted already reflects the deduction of the Fund’s operating expenses. www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 7 Outlook Looking ahead, we expect the economy to expand at a moderate pace. With U.S. budget and debt ceiling deals complete, there should be little fiscal policy turbulence during an election year. For 2014 as a whole, we think the inflation-adjusted GDP growth rate could reach the long-term average of about 3%. Assuming growth continues at a moderate pace, with below-target inflation and a still-soft labor market, we expect the Fed to finish quantitative easing by the end of October. After that, the Fed will slowly start to implement its three-part “exit strategy” that will include policy target rate hikes. We expect the first rate hike no earlier than the spring of 2015. The fixed-income market will periodically challenge the Fed on the expected timing of rate hikes, witnessed mainly through fluctuating yields on bonds in the short-intermediate maturity range. In our view, long-term interest rates are likely to remain elevated compared to recent-year lows, yet will remain quite low by historical standards. With improving flows to bond funds, and interest rates remaining pinned near zero percent, we are cautiously optimistic on the bond market outlook for the balance of 2014. Calvert Investment Management, Inc.
